DRAUGHN, Justice,
dissenting.
I concur with my brethren except for that part of the decision denying recovery for attorney’s fees and costs.
The attorney’s fees and cost provisions in the eminent domain statute, when read literally, create an obvious inequity by distinguishing voluntary dismissals from involuntary judicial dismissals. Obviously, both dismissals are necessitated by the con-demnor’s conduct and the result is often the same: the condemnee incurs monetary damages in the form of costs and attorney’s fees. This statutory anomaly, buttressed by the majority’s opinion, serves to thwart the spirit and purpose of the law: full protection of a condemnee against wrongful condemnation. Furthermore, the majority’s interpretation puts the party acting improperly in control in that it can voluntarily dismiss and incur monetary costs or it can avoid such costs by forcing the property owner to seek judicial dismissal. It is not difficult to determine which course of conduct will be followed by con-demnors when presented with such situations in the future.
Rather than apply a rule of strict statutory construction, I would apply the rule that when literal enforcement of a statute leads to consequences which the legislature could not have contemplated, the courts should adopt a construction that will promote the purpose for which the legislation was passed. Salas v. State, 592 S.W.2d 653, 655 (Tex.Civ.App. — Austin 1979, no writ). See also Salmon v. Lamb, 616 S.W.2d 296, 298 (Tex.Civ.App. — Houston *770[1st Dist.] 1981, no writ); Cole v. Texas Employment Comm’n, 563 S.W.2d 363, 367 (Tex.Civ.App. — Fort Worth 1978, writ dism’d). I would reverse and remand to the trial court for a trial on the issue of attorney’s fees and costs.